      Case 8-19-71020-reg             Doc 208       Filed 04/04/19     Entered 04/04/19 13:29:24




Office of the United States Trustee                                  Hearing Date and Time:
560 Federal Plaza                                                    April 8, 2019 @ 10 a .m.
Central Islip, New York 11722
(631) 715-7800 (telephone)                                           Objections Due:
(631) 715-7777 (facsimile)                                           April 4, 2019 @ 5 p.m.
Christine H. Black, Esq.
Assistant United States Trustee
Stan Y. Yang, Esq.
 Trial Attorney

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x         Chapter 11
In re

DÉCOR HOLDINGS, INC., et. al.,                                       Case No. 19-71020 (reg)
                                                                     Case No. 19-71022 (reg)
                                                                     Case No. 19-71023 (reg)
                                    Debtors.                         Case No. 19-71024 (reg)
                                                                     Case No. 19-71025 (reg)

                                                                     (Jointly Administered)
-----------------------------------------------------------x

                      UNITED STATES TRUSTEE’S OBJECTION TO THE
                       ADEQUACY OF THE DISCLOSURE STATEMENT

TO:      THE HONORABLE ROBERT E. GROSSMAN;
         UNITED STATES BANKRUPTCY JUDGE:

                  WILLIAM K. HARRINGTON, the United States Trustee for Region 2, by his

counsel, in furtherance of his statutory duties under 28 U.S.C. section 586 interposes the within

objection to the adequacy of the Disclosure Statement for the Plan of Liquidation Under Chapter

11 of the Bankruptcy Code of Decor Holdings, Inc., et al., (the “Disclosure Statement”). In

support of his objection, the United States Trustee represents and alleges as follows:




                                                         1
     Case 8-19-71020-reg        Doc 208      Filed 04/04/19     Entered 04/04/19 13:29:24




                                PRELIMINARY STATEMENT

               1.      The Disclosure Statement should not be approved in its present form.

The proposed voting deadline will close prior to the auction sale and the Disclosure Statement

does not contain any information concerning the proposed distribution to creditors. Further, the

proposed Plan of Reorganization is premised upon the substantive consolidation of the Debtors,

but the Disclosure Statement fails to provide a factual basis to enable creditors to determine

whether substantive consolidation is appropriate. While a separate liquidation analysis may not

be required for each of the Debtors, the Disclosure Statement contains no liquidation analysis in

tabular form. As currently formulated, the Disclosure Statement fails to satisfy the standards

governing adequate information and absent amendments, it should not be approved.



                                             FACTS

               2.      On February 12, 2019 Decor Holdings, Inc., Décor Intermediate Holdings

LLC, The Robert Allen Duralee Group, Inc., The Robert Allen Duralee Group, LLC, and the

Robert Allen Duralee Group Furniture LLC, (the “Debtors”) filed voluntary petitions under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

               3.      On February 13, 2019 the Court entered an order providing for the joint

administration of the Debtors’ cases (ECF Docket No. 25).

               4.      On March 19, 2019 the United States Trustee appointed an Official

Committee of Unsecured Creditors (the “Committee”) (ECF Docket No. 156), and on March 22,

2019 the United States Trustee filed an Amended Notice of Appointment (ECF Docket No. 174).




                                                 2
      Case 8-19-71020-reg            Doc 208       Filed 04/04/19        Entered 04/04/19 13:29:24




                                                            1
To date, the Committee has not retained counsel.

                 5.       Pre-petition, the Debtors operated as the second largest supplier of

decorative fabrics and furniture to the design industry in the United States and during fiscal year

2018 attained net sales of approximately $135 million.

                 6.       Upon filing, the Debtors’ goal was to sell its assets as a going concern.

The Debtors retained SSG Advisors LLC (ECF Docket No. 171) as financial advisors to market

the assets, and entered into debtor in possession financing arrangements with its pre-petition

lenders to finance the Debtors pending the sale. As of this date, the Court has not approved the

final debtor in possession financing order and the Debtors are operating under an interim order.

Nonetheless, under the terms of ratification agreement accepted as part of its financing, the

Debtors consented to a number of bench marks resulting in a compressed timeframe within

which to sell the assets.

                 7.       On March 18, 2019 the Debtor filed the Disclosure Statement (ECF

Docket No. 151) and the Plan of Liquidation (the “Plan”) (ECF Docket Number 152) and a

Motion for an Order Approving the Disclosure Statement Establishing Plan Solicitation and

Voting Procedures and Scheduling a Confirmation Hearing and Establishing Notice and

Objection Procedures for Confirmation of the Debtors’ Chapter 11 Plan of Liquidation (the

“Motion”)(ECF Docket No. 148).

                 8.       The Plan classifies creditors into six classes of claims and one class of

interests. Senior secured claims are classified as Class 1, Junior Secured Claims are classified as

Class 2, Other Secured Claims are classified as Class 3 and Other Priority Claims are classified


1
 On April 3, 2019 Schuyler G. Carroll filed a Notice of Appearance and Request for Notice on behalf of the Official
Committee of Unsecured Creditors (ECF Docket No. 204)
                                                        3
     Case 8-19-71020-reg         Doc 208     Filed 04/04/19     Entered 04/04/19 13:29:24




as Class 4    Allowed Unsecured Claims are classified as class 5.     Inter-Company Claims are

classified as Class 6 and Equity Interests are classified as Class 7. Class 4 is unimpaired,

Classes 6 and 7 are deemed to have rejected the Plan. Classes 1, 2, 3 and 5 are the only classes

eligible to vote.

                9.     The Disclosure Statement advises creditors that the voting deadline is

April 26, 2019. The auction of the Debtors’ assets will occur on April 29, 2019. The

Disclosure Statement contains no information concerning the possible distribution to creditors.

                10.    The Plan provides for the Debtors’ substantive consolidation, and

appointment of a plan administrator (“Plan Administrator”).

                11.    The Disclosure Statement contains no explanation or rationale for the

substantive consolidation, and with respect to the Plan Administrator, contain only in the most

general of terms, an explanation of the Plan Administrators’ duties or information concerning the

post-confirmation compensation.

                12.    There is at least one section of the Disclosure Statement that is blank (see

page 18).



                                      APPLICABLE LAW

A Disclosure Statement Must Provide Sufficient Information
So Creditors May Make an Informed Judgment About Voting on the Plan

                13.    Section 1125(b) of the Bankruptcy Code provides:

                An acceptance or rejection of a plan may not be solicited after the
                commencement of a case. . . unless at the time of or before such
                solicitation, there is transmitted to such holder the plan or a
                summary of the plan and a written disclosure statement approved,
                after notice and hearing by the court as containing adequate

                                                 4
       Case 8-19-71020-reg          Doc 208   Filed 04/04/19      Entered 04/04/19 13:29:24




               information. . . .

11 U.S.C. section 1125(b).

                14.    “Adequate information” with the meaning of section 1125(b) requires:

               Information of a kind, and in sufficient detail, as far is reasonably
               practicable in light of the nature and history of the debtor and the
               condition of the debtor’s books and records, that would enable a
               hypothetical reasonable investor typical of holders of claims or
               interests of the relevant class to make an informed judgment about
               the plan, but adequate information need not include such
               information about any other possible or proposed plan.

11 U.S.C. section 1125(b).
               15.     Case law under section 1125 of the Bankruptcy Code has produced a list

of factors, disclosure of which may be mandatory, under the facts and circumstances of a

particular case, to meet the statutory requirements of section 1125. In re Metrocraft Publishing

Services, Inc., 39 B.R. 567 (Bankr. N.D. Ga. 1984). However, disclosure of all of the factors is

not necessary in every case. Id. Conversely, the list is not exhaustive and a case may arise in

which disclosure of all of the enumerated factors is still not sufficient. Id. The relevant factors

are:

               (1) the events which led to the filing of a bankruptcy petition; (2) a
               description of the available assets and their value; (3) the
               anticipated future of the company; (4) the source of information
               stated in the disclosure statement; (5) a disclaimer; (6) the present
               condition of the debtor while in Chapter 11; (7) the scheduled
               claims; (8) the estimated return to creditors under a Chapter 7
               liquidation; (9) the accounting method utilized to produce financial
               information and the name of the accountants responsible for such
               information; (10) the future management of the debtors; (11) the
               chapter 11 plan or summary thereof; (12) the estimated
               administrative expenses, including attorneys’ and accountants’
               fees; (13) the collectability of accounts receivable; (14) financial
               information, data, valuations or projections relevant to the
               creditors’ decision to accept or reject the Chapter 11 plan; (15)
               information relevant to the risks posed to creditors under the plan;
                                                   5
     Case 8-19-71020-reg         Doc 208     Filed 04/04/19      Entered 04/04/19 13:29:24




               (16) the actual or projected realizable value from recovery of
               preferential or otherwise voidable transfers; (17) litigation likely to
               arise in a non-bankruptcy context; (18) tax attributes of the debtor:
               and (19) the relationship of the debtor with affiliates.

39 B.R. at 586; See also In re Cardinal Congregate I, 121 Br. 760, 765 (Bankr. S.D.Ohio 1990)

(citing In re Scioto Valley Mortgage Co., 88 B.R.168, 170-171 (S.D. Ohio 1988)).



                                           ARGUMENT

The Disclosure Statement Fails to Provide Adequate Information
Because there is Insufficient Information Concerning the
Proposed Distribution to Creditors


               16.     The Disclosure Statement at pages 5 through 6 contains a chart setting

forth a description of the proposed treatment under the Plan. But, under the chart heading,

“Projected Estimated Recovery Under the Plan,” for every class, with the exception of Classes 6

and 7, the amount provided is:    “0%-___%.”

               17.     While the inability to provide any information on the proposed distribution

may be a function of the timing of the auction, such non-information, is incompatible with the

Debtors’ disclosure obligations under Bankruptcy Code section 1125 as interpreted by the case

law cited herein. Asking creditors to vote on a treatment that is not disclosed is inappropriate.

At a minimum, the Debtors should provide creditors with several possible outcomes together

with a supporting explanation as to why the proposed treatment could or could not occur.




                                                  6
     Case 8-19-71020-reg            Doc 208   Filed 04/04/19     Entered 04/04/19 13:29:24




The Disclosure Statement Fails to Provide Adequate Information
Because there is Insufficient Information Concerning the Appropriateness of
Substantive Consolidation of the Debtors’ Estates


               18.     The Second Circuit determined that “[T]he sole purpose of substantive

consolidation is to ensure the equitable treatment of all creditors.” In re Augie/RestivoBaking

Co., Ltd., 860 F.2d 515, 518 (2d Cir. 1988). In determining whether substantive consolidation is

appropriate the proponent must establish that: creditors dealt with the entities as a single

economic unit, not relying upon their separate identities in extending credit; or that the affairs of

the debtors are so entangled that consolidation will benefit all creditors. Id. 518 (internal cites

omitted). This test is in the disjunctive and the satisfaction of either prong can justify

substantive consolidation. (See Official Comm. of Unsecured Creditors v. Am. Tower Corp. (In

re Verestar, Inc.,) 343 B.R. 444, 463 (Bankr. S.D.N.Y. 2006)).

               19.     Debtors seeking the extraordinary relief of substantive consolidation must

provide creditors with ample information so creditors can determine whether to accept or reject a

plan (See generally, Chem Bank N.Y. v. Kheel, 369 F.2d 845, 847 (2d Cir. 1966) “the power to

consolidate should be used sparingly because of the possibility of unfair treatment of creditors of

a corporate debtor who have dealt solely with that debtor without knowledge of its

interrelationship with others.”).

               20.     Effectively, substantive consolidation provides for the satisfaction of the

liabilities of the consolidated debtors from the common pool of assets, intercompany claims are

eliminated and guaranties from co-debtors disregarded. (see In re Republic Airways Holdings,



                                                  7
     Case 8-19-71020-reg          Doc 208      Filed 04/04/19       Entered 04/04/19 13:29:24




Inc., 565 B.R. 710, 716 (S.D.N.Y. 2017) citing In re Worldcom, Inc., 2003 WL 23861928, at *35

(Bankr. S.D.N.Y. Oct. 31, 2013) (citations omitted)).

                21.     In the Second Circuit “[C]ourts ‘use a balancing test to determine whether

the relief achieves the best result for all creditors . . . . and (the substantive consolidation factors)

should be evaluated within the larger context of balancing the prejudice resulting from the

proposed consolidation against the effect of preserving separate debtor entities.” Republic

Airways, supra., 565 B.R. at 717 (internal cites omitted). The debtor carries the burden of

proving the appropriateness of substantive consolidation. In re Jennifer Convertibles, Inc., 447

B.R. 713, 723 (Bankr. S.D.N.Y. 2011).

                22.     The Plan proposes to distribute the sale proceeds on a consolidated basis,

and to cancel the inter-company debt and guarantees. There may be ample reasons for

substantively consolidating the Debtors’ estates, but the Debtors have provided no rationale or

information to the creditors explaining how the consolidation of the estates will affect them and

the proposed distributions. Creditors should be afforded an opportunity to understand the effects

of the substantive consolidation, prior to voting to accept or reject the Plan.



The Disclosure Statement Fails to Provide Adequate Information
Because there is Insufficient Information Concerning Whether the Plan
Satisfies the Best Interest of Creditors

                23.     Under the Bankruptcy Code at section 1129(a)(7) to confirm a plan of

reorganization the proponent must satisfy the best interests of creditors test. Generally, plan

proponents do so by providing creditors with a liquidation analysis demonstrating that the

proposed distribution under the plan exceeds the distribution under a chapter 7 liquidation.


                                                    8
     Case 8-19-71020-reg         Doc 208      Filed 04/04/19      Entered 04/04/19 13:29:24




               24.       While there is some support for the position that substantive

consolidation may excuse the requirement for a separate liquidation analysis for each estate (See

Jennifer Convertibles, supra., 447 B.R. at 725), in the instant case, not only have the Debtors

failed to provide any supporting information concerning the appropriateness of substantive

consolidation, but the proposed Disclosure Statement fails, even on a consolidated basis, to

provide a liquidation analysis in a tabular format disclosing the all of the Debtors’ assets and

liabilities and the distribution to creditors under a chapter 7 liquidation.



There is Inadequate Disclosure Concerning the Plan Administrator and
The Terms of Post-Petition Compensation

               25.     The Disclosure Statement at Section VII entitled “Means For

Implementation of the Plan” at subsection D, indicates that a Plan Administrator will be

appointed on the Effective Date and that the Plan Administrator’s proposed compensation will be

disclosed in annexed Schedule A. There is no annexed Schedule A. Accordingly, the Disclosure

Statement should be amended to provide the additional information. In the event the Debtors

anticipate filing a plan supplement, if that plan supplement contains information that is material

to a creditors’ decision to vote to accept or reject the Plan, the plan supplement should be part of

the Disclosure Statement.



                                          CONCLUSION

               26.     The Disclosure Statement fails to provide adequate information to enable a

hypothetical, reasonable investor, typical of the holders of claims, to make an informed judgment



                                                   9
     Case 8-19-71020-reg         Doc 208     Filed 04/04/19     Entered 04/04/19 13:29:24




about the Plan. The Disclosure Statement fails to adequately inform creditors as to the amount of

the proposed distributions, fails to contain an explanation as to why substantive consolidation is

appropriate and the effect that substantive consolidation will have on the distribution to creditors.

The Disclosure Statement fails to contain a liquidation analysis in tabular form. Finally, the

Disclosure Statement fails to provide adequate information concerning the Plan Administrator’s

post-confirmation compensation. Absent amendments, the Disclosure Statement should not be

approved.

               WHEREFORE, based upon the foregoing it is respectfully requested that the

Disclosure Statement not be approved in its present form and that the Court grant such other and

further relief as may be just and proper.



DATED: Central Islip, New York                        WILLIAM K. HARRINGTON
       April 4, 2019                                  UNITED STATES TRUSTEE - REGION 2
                                                      Alfonse D’Amato Federal Courthouse
                                                      560 Federal Plaza
                                                      Central Islip, New York 11722
                                                      Telephone (631) 715 7800


                                                      By: /s/ Christine H. Black
                                                              Christine H. Black
                                                              Assistant U.S. Trustee




                                                 10
      Case 8-19-71020-reg             Doc 208       Filed 04/04/19     Entered 04/04/19 13:29:24




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re

                                                                     Chapter 11
DÉCOR HOLDINGS, INC., et. al.,                                       Case No. 19-71020 (reg)
                                                                     Case No. 19-71022 (reg)
                                                                     Case No. 19-71023 (reg)
                                    Debtors.                         Case No. 19-71024 (reg)
                                                                     Case No. 19-71025 (reg)

                                                                     (Jointly Administered)


-----------------------------------------------------------x

                                      CERTIFICATE OF SERVICE


                  I, Joann C. Lomangino, an employee of the Office of the United States Trustee,

hereby certify that on April 4, 2019, prior to 5 p.m., I served the within United States Trustee’s

Objection to the Adequacy of the Disclosure Statement by facsimile transmission, electronic mail

service, and first class mail to those persons whose names and addresses appear on the annexed

service list.



DATED:          Central Islip, New York
                April 4, 2019



                                                               /s/ Joann C. Lomangino




                                                         11
     Case 8-19-71020-reg       Doc 208    Filed 04/04/19   Entered 04/04/19 13:29:24




                                         Service List

Mark T. Power, Esq.
Janine M. Figueiredo, Esq.
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Facsimile No. 212 478 7400
MPower@Hahnhessen.com
JFigueiredo@Hahnhessen.com



Jonathan N. Helfat, Esq.
Daniel F. Fiorillo, Esq.
Otterbourg P.C.
230 Park Avenue
New York, New York
Facsimile No. 212 682 6104
jhelfat@otterbourg.com
dfiorillo@otterbourg.com


Schuyler G. Carroll, Esq.
Perkins Coie LLP
30 Rockefeller, 22nd Floor
New York, New York 10112-0085
Facsimile No. 212 977-1649
SCarroll@perkinscoie.com

Jeffrey C. Wisler, Esq.
Connolly Gallagher LLP
1201 North Market Street, 20th Floor
Wilmington, Delaware 19081
Facsimile No. 302 658 0380
jwisler@connollygallagher.com




                                             12
